Justice EID,
concurring in part and concurring in the judgment in part.
I agree with the majority that a mutual ditch company such as FRICO is a nongovernmental entity even where a substantial number of its shareholders are government entities. Accordingly, I join part III.A of the majority's opinion. I would, however, take a different approach to FRICO's constitutional challenge than that taken by the majority. The majority observes that, "(allthough not explicitly stated," FRICO raises four separate constitutional claims, which the majority then proceeds to reject. Maj. op. at 1274-79. The thrust of FRICO's objection is that Rule B4(d) entitles government entities to disparate (and more favorable) treatment than non-governmental entities in terms of costs. At bottom, this is an equal protection claim-a claim that fails under Lee v. Colo. Dep't of Health, 718 P.2d 221 (Colo.1986), where we upheld, against a similar challenge, the recovery limitations set forth in the Colorado Governmental Immunity Act. There, we found no equal protection violation where the need to protect the public fise justified the more favorable treatment of government tortfeasors, which were subject to recovery limitations, and private tortfeasors, who were not. The same rationale applies here to support Rule 54(d). Therefore, I concur only in the judgment with regard to the remainder of the majority's opinion.
I am authorized to state that JUSTICE COATS joing in this concurrence in part and concurrence in the judgment in part.